Citation Nr: 1213227	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  05-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), to exclude the period from July 18, 2005 to September 30, 2006.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's disability evaluation for PTSD from 30 percent to 50 percent, but no higher, effective July 22, 2004.  The Veteran timely appealed the assigned disability evaluation.

This case was initially before the Board in January 2009, at which time an evaluation in excess of 50 percent was denied.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) agreed to jointly remand that issue back to the Board for further development.  The case was returned to the Board in compliance with the Joint Motion for Remand in November 2009, when the Board again denied entitlement to an increased evaluation in excess of 50 percent for PTSD; that November 2009 Board decision additionally remanded the TDIU claim for further development at that time.

The Veteran timely appealed that November 2009 Board decision to the Court again; meanwhile, the development having been completed on the TDIU claim, that issue was returned to the Board in October 2010, at which time the Board again remanded that issue for further development.  In September 2011, the Court issued a memorandum decision which set aside the Board's November 2009 denial and again remanded that claim back to the Board so that it could address the issues raised in the memorandum decision.  

In November 2011, development of the claim having been completed, the TDIU issue was readjudicated in a supplemental statement of the case.  The Board finds that its October 2010 remand order has been fully complied with.  Indeed, the RO was instructed to afford the Veteran an examination or examinations to determine the impact of his service-connected disabilities on his ability to secure and retain substantially gainful employment.  To this end, examinations were conducted in November 2010 and December 2010.  As the remand instructions have been appropriately followed, the Board may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

At this time, the Board notes that both the increased evaluation and the TDIU issues are ready for appellate consideration.  


FINDINGS OF FACT

1.  Beginning August 15, 2003, the Veteran's psychiatric symptomatology has been manifested by: a flattened affect; sleep impairment with nightmares and flashbacks; suicidal ideations; an impaired impulse control; obsessional rituals; difficulty adapting to stressful circumstances, particularly in a worklike setting; and, an inability to establish and maintain effective relationships, particularly due to his severe isolative tendencies and violent behavior secondary to nightmares.

2.  At no time during the appeal period does the evidence show total occupational and social impairment or demonstrate gross impairment in thought processes and communications; persistent hallucinations or delusions; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living; disorientation to time and place; or, significant memory loss related to his psychiatric symptomatology.

3.  The evidence of record demonstrates that the Veteran has been unable to obtain and maintain substantially gainful employment due to his symptomatology associated with his service-connected disabilities, beginning August 15, 2003.



CONCLUSIONS OF LAW

1.  Beginning August 15, 2003, the criteria for a 70 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400(o), 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  A total rating based on individual unemployability due to service-connected disabilities is warranted, beginning August 15, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

Here, the Veteran was sent letters in October 2004 and August 2006, which respectively provided information as to what evidence was required to substantiate the Veteran's increased evaluation and TDIU claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The August 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Likewise, the Veteran received a June 2008 letter which reiterated the information above, including what type of information and evidence was needed to establish a disability rating and effective date for his PTSD, as well as provided him with the relevant Rating Schedule criteria.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

By way of history, service connection for PTSD was initially granted in a 
September 2003 rating decision.  On July 22, 2004, the Veteran submitted a statement, through his representative, seeking an increased evaluation.  There was no disagreement noted, nor any notation of the September 2003 rating decision in that statement.

In a March 2005 rating decision, the subject of this appeal, the Veteran was assigned an increased 50 percent evaluation, beginning July 22, 2004-the date on which he filed his claim for increase.  He timely appealed that assigned evaluation.  During the appeal period, he was hospitalized for his PTSD from July 18, 2005, to October 12, 2005; in a July 2006 rating decision, he was assigned a 100 percent evaluation for the period from July 18, 2005, to September 30, 2006.  The rating was reduced at that time because he was no longer hospitalized for his psychiatric condition and the proper reduction procedure was followed; the Veteran did not appeal the reduction within one year of that decision, though his increased evaluation issue was still on appeal.  

Review of the Veteran's Vet Center records reflects fairly consistent group therapy at that facility throughout the appeal period.  However, those records do not document any individualized comments as to the Veteran's symptomatology throughout that period.  Rather, they merely reveal the topics of discussion for the group.

Also, review of the Veteran's VA treatment records documents very few actual treatment notes for his psychiatric condition.  The Board particularly notes a January 2007 mental health treatment note, in which the Veteran reported that he was depressed a lot and was a "loner."  He reported sitting and watching television, reading and walking a lot.  He stated that he was not motivated, slept about 4 hours a night, and that his medication caused memory lapses so he quit taking it.  He denied any thoughts of self-harm; though he reported mood swings and felt "like [he had] a split personality."  The Veteran reported nightmares three to four times a week.  The Veteran was described as casually dressed with good-to-fair personal hygiene.  He was oriented to person, time and place, had good eye contact, and his speech was increased but not pressured.  His thought process was logical and his judgment and insight were "ok."  The Veteran denied any suicidal or homicidal ideations, or auditory or visual hallucinations.  The examiner noted the Veteran's symptomatology was stable.

Review of the balance of those VA records reflect findings that are substantially similar to the above noted January 2007 treatment note.

The Veteran underwent a VA examination for his psychiatric disability in August 15, 2003.  He reported that he worked as a local, not cross-country, truck driver until three years prior when he got in an accident and his employer would not hire him back.  He also reported past incidents of arrests for assaults, though he had not killed anyone but he had caused harm requiring hospitalization to people in the past.  He also reported a history of alcohol and substance abuse secondary to his psychiatric self-treatment.  He stated that he has problems sleeping, and he has dreams three to four times a week, usually of people being killed.  He indicated that he does not handle anger very well, and he usually isolates himself to get away from the situation.  He reported some thoughts of suicide, but denied any attempts.  His memory appeared intact.  The Veteran reported hearing voices in the past, and the examiner suspected this was secondary to his past alcohol and drug use; the examiner noted that the Veteran did not report anything that sounded schizophrenic and he did not see any evidence of bipolar disorder at that time.  

On examination, the Veteran was casual and neatly dressed; he was not hostile, though he was distant.  He was goal-oriented in his thought process and was oriented to person, time and place.  He was able to organize his thoughts and express himself, though he spoke abruptly.  His affect was moderate in tension and anxiety, with a moderately depressed mood.  There was no evidence of psychosis, delusions, hallucinations, or organicity.  His memory and judgment were good, though he had very little insight.  The Veteran's GAF score was 70.

The Veteran underwent another VA examination in March 2005.  He again reported nightmares with similar frequency and content as above.  He awoke from his nightmares in a violent mood, at times trying to kill his girlfriend.  For this reason, nobody could live with him.  He reported chronic insomnia, going two to three days without sleep or only sleeping two to three hours a night.  The Veteran avoided crowds and people, and reported being suspicious and mistrustful of people he does not know.  He indicated that he once had a panic attack at a football game because of amount of people without any exits.  He avoided funerals because of the "smell of death."  He was easily startled and jumpy, and often looked out his windows to check for danger.  The Veteran reported suicidal ideations often, particularly when feeling "guilty."  He reported a history of aggravated assault charges secondary to his nightmares, and a past prison sentence of assault with a deadly weapon, which he stated was a "pocket knife."  

Occupationally, the Veteran had worked as a local truck driver for 15 year years; he stated he was a "loner" and refused a helper while on the job.  He reported difficulties with his job due to his attitude, particularly if he had nightmares the night before.  He also stated that he hurt his back in 2000 or 2001 and received worker's compensation at that time, and was fired from his job.  He has been unemployed since 2002.

The Veteran reported having an "on and off" relationship with a girlfriend for approximately 4 years at that time.  He had 2 sons that he did not raise, but with whom he talked to over the phone.  He had no close friends, though he has many "long term associates he sees on the street."  He also attended church services, though he was quick to leave right after the service was finished.  

On examination, the Veteran was a "casually groomed, somewhat-guarded individual with depressed, irritable mood and constricted affect."  There was no evidence of delusional thinking, though he stated that he sometimes has occasional hallucinatory experiences which were not persistent in nature.  He denied any suicidal ideations "lately."  The Veteran reported fleeting aggressive impulses and homicidal ideations, though he had not intent or plan to act on them.  He generally avoided people and has frequent violent impulses, but he knows they will get him into trouble.  His memory appeared average and he had a compulsive tendency to look out his window when he heard a noise.  He had panic attacks while in crowds and reported difficulties with violent and aggressive impulses which are triggered by nightmares.  The Veteran's speech was logical and goal-directed.  His reasoning ability was good and his judgment was intact.  The examiner stated the Veteran was able to maintain basic activities of daily living and personal hygiene.  The Veteran's GAF was 46.

The Veteran underwent another VA psychiatric evaluation in May 2007.  He reported symptomatology substantially similar to those described above in March 2005.  His symptomatology on examination was also substantially similar to that noted above.  He was assigned a GAF score of 50.  It was opined that the Veteran's PTSD had a moderate to severe impact on his occupational functioning, though the examiner did not see sufficient evidence that such symptoms, standing alone, resulted in unemployability.  He noted that the Veteran was likely to do better with jobs that allowed him to be more independent and have less contact with people, such as his typical history of truck driving.

Most recently, the Veteran underwent a VA psychiatric evaluation in November 2010.  Again, the reported symptoms were substantially similar to those described above in both the August 2003 and March 2005 examinations.  The Veteran's GAF was 50.  The Veteran reported a propensity to aggressively retaliate towards others in the workplace, particularly authority figures.  He also reported that he was no longer able to work in his normal occupational capacity due to his recurring nightmares, which hindered his ability to function and interrupted his "frame of mind" to work the next day.  He described having problems with concentrating and focusing after experiencing nightmares.  The examiner opined that the Veteran was "at least partially unemployable, given his stated inability to function secondary to nightmares, which reportedly occur throughout the week."

The Board also notes the opinion regarding unemployability due to the Veteran's diabetes mellitus, hypertension, and diabetic neuropathy in a December 2010 opinion.  That examiner stated that the Veteran's hypertension was under good control and that it did not have any significant impact on the Veteran's ability to function occupationally.  However, the Veteran's diabetes and diabetic neuropathy had moderate adverse impacts on the Veteran's functional capacity in the workplace, though neither condition solely rendered him unemployable.  The Veteran was noted, particularly, to be limited to a sedentary occupation due to his diabetic neuropathy.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Throughout the appeal period, the Veteran has been assigned a 50 percent evaluation for his PTSD.  His PTSD has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The claim for an increased evaluation was received on July 22, 2004.  Thus, the most relevant and pertinent documents in this case are those dated from July 22, 2003, to the present, and the Board has undertaken its review of the record in accordance with the 38 C.F.R. § 3.400(o) in mind.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Based on the facts as set forth above, the Board finds that the criteria for a 70 percent disability rating has been met beginning August 15, 2003.  From that period onward, the Veteran's symptomatology has included: a flattened affect; sleep impairment with nightmares and flashbacks; suicidal ideations; an impaired impulse control; obsessional rituals; difficulty adapting to stressful circumstances, particularly in a worklike setting; and, an inability to establish and maintain effective relationships, particularly due to his severe isolative tendencies and violent behavior secondary to nightmares.  The Veteran additionally is shown to have a GAF score as low as 46 during the appeal period.  Overall, such evidence shows deficiencies in most areas, consistent with a 70 percent evaluation.  

A 100 percent evaluation is not for application in this case because the manifestations of the Veteran's psychiatric symptomatology are not on the magnitude of the severity required for assignment of that evaluation.  Specifically, there is a lack of any persistent hallucinations, delusions, or grossly inappropriate behavior throughout the appeal period.  Nor is there any evidence that the Veteran has a gross impairment of thought processes or communication, or any disorientation to time and place.  Rather, throughout the appeal period he was shown to be fully oriented and his thought processes and communication/speech was shown to be logical and goal-directed.  The Veteran's memory also is shown to be normal throughout the appeal period, and there is no disorientation to time and place evidenced throughout the record.

The Board acknowledges the complaints of homicidal and suicidal ideations during the appeal period.  However, this is deemed to be contemplated by the 70 percent evaluation awarded in this decision.  Moreover, the severity of those symptoms fails to demonstrate that he is a persistent danger to himself or others.  Furthermore, while the Board acknowledges a history of assaultiveness, no incidents of such are shown to have occurred during the appeal period and are rather shown in the Veteran's legal history.  Additionally, the Veteran is shown to be able to perform his activities of daily living and to adequately care for his personal hygiene throughout the appeal period.  While the Board does acknowledge some difficulties in his activities of daily living due to his psychiatric symptomatology-as demonstrated by his inability to be around crowds-such do not rise to the level of severity necessary for a higher evaluation and his current level of difficulty has been contemplated in the assigned 70 percent evaluation.

Accordingly, the Board finds that a 70 percent evaluation, but no higher, is warranted for the Veteran's PTSD, effective August 15, 2003.  See 38 C.F.R. §§ 3.400(o), 4.7, 4.130, Diagnostic Code 9411.  In so assigning the above effective date, the Board has specifically applied 38 C.F.R. § 3.400(o), which indicates that the assignable effective date can be up to one year prior to the filing of a claim for increase if such can be factually ascertainable on that date.  In this case, August 15, 2003 is the first such factually ascertainable increase in symptomatology noted in the one year prior to the Veteran's filed July 2004 claim for increase.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Regarding entitlement to TDIU, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor may advancing age be considered.  

Initially, in light of the Board's grant of a 70 percent evaluation for PTSD, as discussed above, the Veteran meets the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a).  Moreover, the Board finds that on the evidence of record, entitlement to TDIU is warranted as of August 15, 2003, the date that entitlement to that benefit arose (by virtue of meeting the threshold percentages under 38 C.F.R. § 4.16(a)).  See 38 C.F.R. § 3.400 (2011).  

While the evidence is unclear as to whether the Veteran's psychiatric symptomatology alone precludes unemployability in this case, the Veteran is shown to at least be partially unemployable due to his inability to work around people and his problems with violent impulses, particularly to those in authority, as noted in the most recent VA examination.  Moreover, it is shown that the Veteran has at least moderate adverse impacts due to his diabetes and diabetic neuropathy.  

Given the difficulties shown with all of his service-connected disabilities, the fact that the Veteran has had a longstanding history of isolative and impulse control issues, and a longstanding period of unemployment in this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unemployable due to his service-connected disabilities.  Thus, TDIU is awarded effective August 15, 2003.  See 38 C.F.R. § 4.16(a).  In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 70 percent evaluation for PTSD, but no higher, beginning August 15, 2003-but excluding the period from July 18, 2005 to September 30, 2006-is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to TDIU is granted, effective August 15, 2003, subject to the regulations controlling the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


